{¶ 21} I agree that Appellants, the grandparents, waived any error arising from the alleged lack of notice when they failed to object to Appellees', the parents, additional reliance on R.C. 2323.51 in support of their Civ.R. 11 request for an award of attorneys fees. However, I believe that the juvenile court applied a definition of "frivolous conduct" to then award fees pursuant to R.C. 2323.51 that's not supported by the record.
 {¶ 22} R.C. 2323.51(B)(1) authorizes an award of attorney's fees to a party who is "adversely affected by frivolous conduct" of another party to an action. R.C. 2323.51(A)(2)(a) defines frivolous conduct to mean, inter alia: "Conduct of (a) . . . party to a civil action . . . or the party's counsel of record that satisfies either of the following:
 {¶ 23} "(i) It obviously serves merely to harass or maliciously injure another party to the civil action or appeal:
 {¶ 24} "(ii) Is not warranted by existing law and cannot be supported by a good faith argument for an extension, modification, or reversal of existing law."
 {¶ 25} The definition of frivolous conduct in R.C.2323.51(A)(2(a)(i) comprehends personal misconduct. Paragraph (ii) of the same section comprehends *Page 782 
something different; a claim for relief having no foundation in the law as it exists and which presents no basis to argue in good faith for a change in the law.
 {¶ 26} The juvenile court awarded attorney's fees against the grandparents on a finding that their "[c]omplaint for Custody filed in Miami County, Ohio was not warranted under existing law and cannot be supported by a good faith argument for an extension, modification or reversal of existing law." (Entry, p. 4). The court thus applied the definition of "frivolous conduct" in R.C. 2321.51(A)(2)(a)(ii). The court made no finding in the alternate grounds in paragraph (i) of that section.
 {¶ 27} The law provides that the juvenile court has original jurisdiction of any child who is "neglected." R.C. 2151.23(A)(1). A "neglected child" is one who is "abandoned by his parents" or who "lacks proper parental care because of the faults or habits of his parents." R.C. 2151.23(A)(1), (2). Any person "having knowledge of a child who appears to be . . . neglected . . . may file a sworn complaint with respect to that child in the juvenile court of the county in which the child has a residence or legal settlement." R.C. 2151.27(A). Further, the complainant may seek custody of the child concerned. R.C. 2151.27(C).
 {¶ 28} R.C. 2151.06 states that "a child has the same residence or legal settlement as his parents," legal guardian, or custodian. Tommy's parents resided in Clark County, not Miami County, when the grandparents filed their pro se custody petition in Miami County. The petition should have instead been filed in Clark County.
 {¶ 29} When it awarded fees the court correctly identified the venue defect in the petition the grandparents filed. However, that mere defect does not demonstrate that their claim "is not warranted under existing law and cannot be supported by a good faith argument for an extension, modification, or reversal of existing law." It's merely an error in the application of an existing law, one which is correctable and was corrected when the Miami County court ordered the case transferred to Clark County juvenile court pursuant to Juv.R. 10(A), which specifically applies to cure venue defects relating to a child's residence.
 {¶ 30} The court identified no other legal error, defect, or irregularity in the allegations of the petition for custody other than the venue defect noted. The parents point out that the grandmother's sworn petition falsely alleges that Tommy's "present address" is at the grandparent's home in Miami County. However, immediately following that entry she stated that Tommy had lived for the past five years at an address in Clark County, which is then identified as his parent's address. The same Clark County address is stated in the service request and in the caption of the petition in relation to Tommy's name. *Page 783 
 {¶ 31} Seizing on this error concerning Tommy's "present address," the parents go on to argue that the sworn ". . . complaint was based upon a totally false and perjurious affidavit filed by Roberta Skaggs claiming therein that the minor child, Tommy D. Blake, II, had been abandoned by his mother, was in the physical custody of the affiant in Miami County, Ohio, and that no forwarding address was provided. The affiant, Roberta Skaggs, filed the perjurious statement and affidavit with full knowledge that the child had not been abandoned and at all times relevant thereto knew that the child had been left with her as a care provider and for grandparent visitation as had been done on several past occasions throughout the life of the minor child." (Brief, p. 1).
 {¶ 32} The pro se petition that Roberta Skaggs filed was a pre-printed form on which she made entries by hand. Her statements concerning her address, Tommy's address, and his parents' address were entered in response to inquiries on the form. In response to the question: "My concern/complaint is," Mrs. Skaggs wrote: "Mother left/abandont (sic) left no forwarding address."
 {¶ 33} One might question whether Tommy was in fact "abandoned" when the grandparents filed their petition on April 18, 2001. His mother had appeared to retrieve him two days earlier, on Monday, April 16. However, Tommy had then been with his grandparents since Friday, April 13, because of his father's telephone call of April 12 asking them to come get Tommy because his mother had again disappeared and the father had to go to work. A good faith argument could be made that, in support of their custody requets, Tommy was a child who "appeared to be neglected" as a result of these events, and that his grandmother's statement in the sworn petition of April 18 related back to the circumstance that began the prior week and which had been resolved, such as it was, only two days before.
 {¶ 34} Even if the abandonment claim is rejected on its merits as a basis for a finding of neglect that a custody request requires, there is an alternative definition of neglect for which a good faith claim also might be made. R.C. 2151.03(A)(2) defines a neglected child as one who "lacks proper parental care because of the faults or habits of his parents." The pre-printed petition lays out neither of those statutory definitions, but only refers to R.C. 2151.23 as a basis of a custody request. The court might, after hearing the evidence, have reasonably relied on the "faults/habits" prong of the definition of neglect to award custody, should it find the evidence was sufficient to make the finding required.
 {¶ 35} Even with the defects that were present here, none of the legal reasons or factual allegations in the petition support the trial court's finding that the petition the grandparents filed "is not warranted under existing law and cannot be supported by a good faith argument for an extension, modification, or reversal of existing law." R.C. 2323.51. None of the alleged defects in the *Page 784 
petition even remotely apply to that standard. Indeed, the pre-printed form itself lays out a framework for a claim founded on existing law as it applies to custody requests of this kind.
 {¶ 36} The court might instead have considered an award of attorneys fees on the alternative definition of frivolous conduct: that the grandparent's conduct "obviously serves merely to harass or maliciously injure another party to the civil action or appeal." Though there's nothing to support that finding with respect to the grandparents' "conduct" in filing the custody petition, there is evidence that in the following months they intentionally misled the parents about the action, and may in bad faith have instigated Tommy's forcible removal from his parent's care. The trial court didn't address that alternative, however, and we cannot ourselves make that finding.
 {¶ 37} I would find that the trial court erred when it found "frivolous conduct" on the statutory grounds on which the court relied to award attorneys fees, and in consequence would sustain Appellant's second assignment of error and reverse and vacate the award.